Case 5:21-mj-00514-DUTY Document15 Filed 08/04/21 Page lof4 Page ID #:66

 

 

 

 

 

 

 

 

 

 

 

FILED
CLERK, U.S. DISTRICT COURT

1 August 4, 2021

2 CENTRAL DISTRICT OF CALIFORNIA

3 sy: D. Brown __ pepury

4

5

6 UNITED STATES DISTRICT COURT

7 CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
10 Plaintiff, CASE NO.
11 V. 5:21-MJ-00514-DUTY
2 ee ee ORDER OF DETENTION
13
14 Defendant.
15
16 I.
17 A. (Y On motion of the Government in a case allegedly involving:
18 1. ( )  acrime of violence.
19 2. ( ) an offense with maximum sentence of life imprisonment or death.
20 3. (.) | anarcotics or controlled substance offense with maximum sentence
21 of ten or more years .
22 4.(.) any felony - where the defendant has been convicted of two or more
23 prior offenses described above.
24 5. (VW) any felony that is not otherwise a crime of violence that involves a
25 minor victim, or possession or use of a firearm or destructive device
26 or any other dangerous weapon, or a failure to register under 18
27 U.S.C § 2250.
28 B.(4 On motion by the Government / ( ) on Court’s own motion, in a case

ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i))
CR-94 (06/07) Page | of 4

 
Case 5:21-mj-00514-DUTY Document15 Filed 08/04/21 Page 2of4 Page ID #:67

ND

10
11
iB
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

allegedly involving:
(4 On the further allegation by the Government of:
1. s) a serious risk that the defendant will flee.
2. (_) aserious risk that the defendant will:
a.( ) obstruct or attempt to obstruct justice.
b.() threaten, injure, or intimidate a prospective witness or juror or
attempt to do so.
C. The Government (v is/ (_ ) is not entitled to a rebuttable presumption that no
condition or combination of conditions will reasonably assure the defendant’s

appearance as required and the safety of any person or the community.

Hy
A.(4 The Court finds that no condition or combination of conditions will
reasonably assure:
1. () the appearance of the defendant as required.
() and/or
2. (YV the safety of any person or the community.
B. ( The Court finds that the defendant has not rebutted by sufficient

evidence to the contrary the presumption provided by statute.

II.
The Court has considered:
A. the nature and circumstances of the offense(s) charged, including whether the
offense is a crime of violence, a Federal crime of terrorism, or involves a minor
victim or a controlled substance, firearm, explosive, or destructive device;

B. the weight of evidence against the defendant;

QO

. the history and characteristics of the defendant; and

D. the nature and seriousness of the danger to any person or to the community.

 

ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i)

 

CR-94 (06/07) Page 2 of 4
Case 5:21-mj-00514-DUTY Document15 Filed 08/04/21 Page 3o0f4 Page ID #:68

w

ND

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

TY:
The Court also has considered all the evidence adduced at the hearing and the
arguments and/or statements of counsel, and the Pretrial Services

Report/recommendation.

V.
The Court bases the foregoing finding(s) on the following:
A.() As to flight risk:

B. (4 As to danger:

Instant allegations
Substance abuse
Mental health issues
Criminal history

VI.
A.(.) | The Court finds that a serious risk exists that the defendant will:
1.( ) obstruct or attempt to obstruct justice.

2.( ) attempt to/( ) threaten, injure or intimidate a witness or juror.

 

 

ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i))

CR-94 (06/07) Page 3 of 4

 
Case 5:21-mj-00514-DUTY Document15 Filed 08/04/21 Page4of4 Page ID #:69

1 B. The Court bases the foregoing finding(s) on the following:

o NS

VII.

\©o

10
11 A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
12 B. IT IS FURTHER ORDERED that the defendant be committed to the custody

13 of the Attorney General for confinement in a corrections facility separate, to
14 the extent practicable, from persons awaiting or serving sentences or being
15 held in custody pending appeal.

16 C. IT IS FURTHER ORDERED that the defendant be afforded reasonable

17 opportunity for private consultation with counsel.

18 D. IT IS FURTHER ORDERED that, on order of a Court of the United States
19 or on request of any attorney for the Government, the person in charge of the
20 corrections facility in which the defendant is confined deliver the defendant
21 to a United States marshal for the purpose of an appearance in connection
22 with a court proceeding.

23

24 |
25 aly

26 | DATED: August 4, 2021 eee eee
; UNITED STATES MAGISTRATE JUDGE
7

28

 

ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i))

 

CR-94 (06/07) Page 4 of 4

 
